Citation Nr: 0033398	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment from September 17, 1991 to May 10, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from service from March 
1966 to February 1968.  The appellant is the veteran's 
daughter.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 determination 
by the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  


FINDINGS OF FACT


1.  The appellant was born on November [redacted], 1971 and 
is the daughter of the veteran.

2.  In an April 1998 rating decision, the veteran was awarded 
a permanent and total rating based on service-connected 
disabilities effective August 4, 1992.

3.  The April 1998 rating decision also established basic 
eligibility to Dependent's Educational Assistance.

4.  On July 10, 1998, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

5.  On July 10, 1998, the RO received verification of 
enrollment from Valdosta State University and Mercer 
University, certifying that the appellant had been enrolled 
from September 17, 1991 to May 10, 1997. 



CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment for September 17, 1991 to May 10, 1997, 
have not been met.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. 
§ 21.4131(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute, and are summarized 
as follows.  The veteran, the appellant's father, had active 
service from March 1966 to February 1968.  In an April 1998 
rating decision, the veteran was determined to be permanently 
and totally disabled due to service connected disabilities 
effective August 4, 1992, and entitlement to Chapter 35 
Dependents' Educational Assistance was also awarded.  On July 
10, 1998, the RO received the appellant's Application for 
Survivors' and Dependents' Education Assistance and college 
transcripts from Valdosta State University and Mercer 
University verifying that the appellant had been enrolled 
from September 17, 1991 to May 10, 1997.  By VA Certificate 
of Eligibility dated in December 1998, the appellant was 
notified that she was not eligible for educational assistance 
benefits under Chapter 35, Title 38, United Stated Code, from 
September 17, 1991 to May 10, 1997, but that she was entitled 
to Chapter 35 benefits effective from July 10, 1997, one year 
prior to the date of receipt of enrollment verification.  

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. §  3501(a)(1) 
(West 1991); 38 C.F.R. § 21.3021(a)(1)(iii) (2000).  The 
basic beginning date of an eligible child's period of 
eligibility is his or her eighteenth birthday, or successful 
completion of secondary schooling, whichever occurs first; 
the ending date is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  

Regulations governing the payment of educational assistance 
benefits indicate that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates: the date 
certified by the educational institution or the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (2000).

The Board does not dispute the appellant's basic eligibility 
for educational assistance under Chapter 35; and, 
parenthetically, the Board notes that information in the 
appellant's claims file reveals that she was determined to be 
eligible for Chapter 35 educational assistance benefits for 
education pursued after July 10, 1997.  The pertinent issue 
in this appeal is entitlement to educational assistance 
benefits for courses pursued from September 17, 1991 to May 
10, 1997.  

The appellant contends she should be award retroactive 
educational assistance benefits for the period between 
September 17, 1991 to May 10, 1997 because her father's award 
was retroactive to August 1992.  Further, the appellant 
asserts that had she known her father would be granted a 
permanent and total rating retroactive to August 1992, she 
would have filed her application at that time.  Additionally, 
the appellant argues that the provisions of 38 C.F.R. 
§ 21.3041(b)(2)(ii), which provide that if the effective date 
of the permanent and total disability rating occurs after the 
child has reached 18 but before the child reached age 26, the 
beginning date of eligibility will be the effective date of 
the rating or date of notification to the veteran, whichever 
is more advantageous to the eligible child appear to provide 
for retroactive benefits.  Basically, the appellant argues 
that she could not meet the requirements in this case, as the 
benefits did not exist until 1998, and that in retroactive 
cases, the one-year rule should not take effect until the 
benefits exist.

In response to the appellant's arguments that she filed her 
claim shortly after her father's award of permanent and total 
disability rating, the Board first points out that the 
purpose of Chapter 35 Survivors' and Dependents' Educational 
Assistance benefits is to provide opportunities for education 
to children whose education would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
[from a service-connected disability], and for the purpose of 
aiding such children in attaining the educational status 
which they might normally have aspired to and obtained but 
for the disability or death of such parent.  38 U.S.C.A. 
§ 3500.  In Erspamer v. Brown, 9 Vet. App. 507, 509-510 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) indicated that the intent of that statute was 
clear on its face.  In that case, the appellant sought 
educational assistance under Chapter 35 for a law school 
education he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer indicated that if not for 
the RO's delay in granting service connection for the cause 
of his father's death, that he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years after the period of eligibility, and to 
hold otherwise would conflict with the express intent of 
Chapter 35.  Id. 

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant educational assistance benefits for education 
pursued from September 17, 1991 to May 10, 1997.  According 
to 38 C.F.R. § 21.4131(a), the VA is prohibited from awarding 
educational assistance benefits for a period of enrollment 
prior to one year before the receipt of the application or 
enrollment certification, whichever is later.  Furthermore, 
there is no evidence that the appellant's education was 
"impeded" or "interrupted" by the VA's delay in granting 
individual unemployability due to service connected 
disabilities to the veteran.  See 38 U.S.C.A. § 3500; 
Erspamer, 9 Vet. App. at 509.  Although the Board 
acknowledges that the length of time between the award of 
permanent and total rating to the veteran and the date on 
which permanent and total rating was established was 
considerable, that does not alter the fact that the 
appellant's application for educational assistance pursued 
from September 1991 to May 1997 was received after the time 
period had expired for awarding such benefits.  See 38 C.F.R. 
§ 21.4131(a).

The appellant argues that she could not have filed a claim 
for education benefits prior to the grant of individual 
unemployability to the veteran.  The Board concedes this is 
the case, but, again, must emphasize that there is no legal 
authority to award these benefits retroactively.  As was held 
in Erspamer, to award benefits many years after the date of 
eligibility would conflict with the express intent of Chapter 
35.  Further, the Court has clearly established that a claim 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  

In conclusion, as the appellant's claim and her enrollment 
certification was received on July 10, 1998, there is no 
legal basis for a retroactive award of educational assistance 
benefits prior to July 10, 1997, pursuant to Chapter 35, 
Title 38, United States Code, and the claim must be denied on 
the basis of absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 




	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollments between September 17, 1991 to May 10, 
1997 is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

